UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 PATRICK CHRISTIAN,

                       Plaintiff,                 Civil Action No. 20-2954 (JMC)

                       v.

 SAFEWAY,

                       Defendant.

                                            ORDER

       For the reasons stated in the accompanying Memorandum Opinion, it is hereby

ORDERED that Defendant Safeway, Inc.’s Motion to Dismiss, ECF 8, is GRANTED; and it is

FURTHER ORDERED that the complaint and this civil action are DISMISSED. This is a final

appealable Order. The Clerk of Court shall terminate this case.

       SO ORDERED.



       DATE: February 24, 2022




                                                            Jia M. Cobb
                                                            U.S. District Court Judge